UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 04/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Midcap Index Fund, Inc. SEMIANNUAL REPORT April 30, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 21 Statement of Financial Futures 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 36 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Midcap Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Midcap Index Fund, covering the six-month period from November 1, 2014, through April 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting modest gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, stock prices were driven broadly higher over the final months of 2014 as U.S. corporate fundamentals benefited from a sustained economic recovery, which was fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. However, gains moderated over the first four months of 2015, when investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular. We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, foreign currencies recently have strengthened, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness. In the meantime, expectations of the timing of short-term interest rate hikes from monetary policymakers have been pushed back, and eventual rate increases are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation May 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of November 1, 2014, through April 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2015, Dreyfus Midcap Index Fund produced a total return of 6.31%. 1 The Standard & Poor’s MidCap 400 ® Index (“S&P 400 Index”), the fund’s benchmark, produced a total return of 6.53% for the same period. Despite high levels of volatility, midcap stock prices gained value amid continued U.S. economic growth and aggressive stimulus programs in overseas markets. The difference in returns between the fund and the S&P 400 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 400 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 400 Index by generally investing in all 400 stocks in the S&P 400 Index, in proportion to their respective weight-ings.The fund may also use stock index futures as a substitute for the sale or purchase of stocks.The S&P 400 Index is composed of 400 stocks of midsize domestic companies across 10 economic sectors. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 400 Index than smaller ones. The fund employed futures contracts during the reporting period in its efforts to replicate the returns of the S&P 400 Index. Financial Markets Buffeted by Volatility Although the U.S. economy continued to recover during the reporting period, the expansion proved uneven. Relatively robust economic growth over the final months of 2014 was followed by weak data during the first quarter of 2015 stemming from harsh winter weather, but economic activity appeared to rebound in the spring. Persistently sluggish growth and deflationary pressures in international markets further increased investor uneasiness. A steep decline in oil prices generated challenges The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) for energy producers, while consumers and certain industries benefited from lower gasoline and energy prices. U.S. economic activity also was influenced over the reporting period by changes in currency exchange rates.Aggressively accommodative monetary policies adopted by major central banks in Europe, Japan, and China sent sovereign bond yields to historical lows, including negative yields at times in Europe. Global investors instead flocked to higher yielding U.S.Treasury securities, and the resulting influx of capital to domestic investments caused the U.S. dollar to appreciate sharply against the euro, yen, and most other currencies. This development made U.S. manufactured goods more expensive for overseas customers, hampering revenues for U.S. exporters. Most Industry Groups Posted Mild Gains Equity markets proved choppy in this environment. During the first four months of the reporting period, broad measures of stock market performance repeatedly vacillated between gains and losses. By mid-March 2015, however, the market regained its footing, remaining in positive territory through the rest of the reporting period. Midcap stocks, which typically have only modest exposure to overseas markets, produced higher returns than their large-cap counterparts, on average. Most industry groups posted gains for the reporting period overall, led by the information technology, health care, and financials sectors. Conversely, the energy, utilities, and materials sectors fared relatively poorly. The information technology sector was driven higher by enterprise software developers that encountered more robust demand from small- and medium-size customers in the automotive, financials, and digital marketing industries. Semiconductor manufacturers also advanced amid rising sales of smartphones containing their microchips. In the health care sector, medical service providers benefited from better-than-expected progress in controlling costs, higher U.S. employment levels, and positive changes in Medicare reimbursement rates. Hospitals also were bolstered by long-term demographic trends and rising demand for preventative testing. Among financial stocks, real estate investment trusts (REITs) generally gained value. REITs focusing on office properties in major cities particularly benefited from falling vacancy rates, and those engaged in the development and management of res- 4 idential apartments experienced strong demand from young Americans who are waiting longer before buying homes. Meanwhile, regional banks have experienced rising lending volumes in areas of the country where the economic recovery has been especially robust. Weakness in the energy sector was severe among smaller exploration-and-production companies and drilling equipment providers, which saw reduced demand for their services as crude oil prices declined. Likewise, coal producers were hurt by plunging commodity prices. In the utilities sector, coal-based power producers struggled with rising costs related to more stringent environmental regulations.The materials sector struggled with lower commodity prices for metals-and-mining firms, but some chemicals producers benefited from lower costs for raw materials. Replicating the Performance of the S&P 400 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. May 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.—Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. market. Investors cannot invest directly in any index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “S&P MidCap 400 ® ” are registered trademarks of Standard & Poor’s Financial Services LLC, and have been licensed for use on behalf of the fund.The fund is not sponsored, endorsed, managed, advised, sold, or promoted by Standard & Poor’s and its affiliates and Standard & Poor’s, and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Midcap Index Fund, Inc. from November 1, 2014 to April 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended April 30, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,063.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended April 30, 2015 Expenses paid per $1,000 † $ 2.51 Ending value (after expenses) $ 1,022.32 † Expenses are equal to the fund’s annualized expense ratio of .50%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS April 30, 2015 (Unaudited) Common Stocks—98.1% Shares Value ($) Automobiles & Components—.7% Dana Holding 363,688 7,844,750 Gentex 654,134 11,349,225 Thor Industries 103,222 6,210,868 Banks—5.5% Associated Banc-Corp 332,626 6,256,695 BancorpSouth 191,065 4,625,684 Bank of Hawaii 97,115 5,864,775 Cathay General Bancorp 162,211 4,635,990 City National 105,115 9,796,718 Commerce Bancshares 181,240 7,740,760 Cullen/Frost Bankers 121,908 8,891,970 East West Bancorp 317,897 12,903,439 First Horizon National 514,075 7,325,569 First Niagara Financial Group 773,844 7,038,111 FirstMerit 361,647 7,005,102 Fulton Financial 393,494 4,784,887 Hancock Holding 178,752 5,203,471 International Bancshares 124,018 3,221,988 New York Community Bancorp 979,345 16,834,941 PacWest Bancorp 214,630 9,679,813 Prosperity Bancshares 133,783 7,135,985 Signature Bank 111,374 a 14,934,140 SVB Financial Group 112,821 a 14,978,116 Synovus Financial 297,462 8,227,799 TCF Financial 359,593 5,631,226 Trustmark 145,709 3,467,874 Umpqua Holdings 481,603 8,192,067 Valley National Bancorp 492,287 4,642,266 Washington Federal 214,224 4,627,238 Webster Financial 197,295 7,069,080 Capital Goods—10.2% A.O. Smith 166,351 10,629,829 Acuity Brands 95,974 16,022,859 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) AECOM 344,563 a 10,874,408 AGCO 182,690 b 9,410,362 B/E Aerospace 234,550 14,023,745 Carlisle 144,311 13,926,011 CLARCOR 109,576 7,122,440 Crane 106,721 6,521,720 Donaldson 281,452 10,517,861 Esterline Technologies 69,536 a 7,738,661 Exelis 413,385 10,136,200 Fortune Brands Home & Security 351,097 15,658,926 GATX 96,797 5,265,757 Graco 128,921 9,233,322 Granite Construction 78,770 2,734,107 Harsco 177,120 2,848,090 Hubbell, Cl. B 118,337 12,878,616 Huntington Ingalls Industries 106,918 14,069,340 IDEX 172,961 12,973,805 ITT 201,949 8,007,278 KBR 316,115 5,522,529 Kennametal 176,066 6,234,497 KLX 114,329 a 4,791,528 Lennox International 91,111 9,654,122 Lincoln Electric Holdings 172,121 11,508,010 MSC Industrial Direct, Cl. A 110,861 7,877,783 Nordson 126,005 10,036,298 NOW 233,642 b 5,584,044 Orbital ATK 128,104 9,372,089 Oshkosh 174,266 9,382,481 Regal Beloit 97,694 7,639,671 SPX 89,728 6,909,056 Teledyne Technologies 78,480 a 8,238,046 Terex 231,859 6,366,848 Timken 162,786 6,395,862 Trinity Industries 344,814 9,341,011 Triumph Group 111,095 6,581,268 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) Valmont Industries 53,590 6,753,412 Wabtec 213,078 20,039,986 Watsco 59,721 7,183,839 Woodward 127,405 5,994,405 Commercial & Professional Services—2.9% Clean Harbors 119,107 a 6,580,662 Copart 248,667 a 8,845,085 Corporate Executive Board 73,662 6,175,085 Deluxe 109,024 7,059,304 FTI Consulting 90,212 a 3,708,615 Herman Miller 127,959 3,507,356 HNI 96,511 4,501,273 Manpowergroup 172,339 14,705,687 MSA Safety 68,957 3,154,093 R.R. Donnelley & Sons 436,665 8,130,702 Rollins 210,541 5,221,417 Towers Watson & Co., Cl. A 153,861 19,525,730 Waste Connections 274,541 13,015,989 Consumer Durables & Apparel—3.5% Brunswick 205,726 10,294,529 Carter’s 117,020 11,685,617 Deckers Outdoor 75,471 a 5,584,854 Jarden 396,747 a 20,305,511 Kate Spade & Company 278,450 a 9,105,315 KB Home 198,905 b 2,882,133 M.D.C. Holdings 84,590 b 2,270,396 NVR 8,481 a 11,249,962 Polaris Industries 134,951 18,482,889 Tempur Sealy International 135,241 a 8,237,529 Toll Brothers 352,672 a 12,533,963 Tupperware Brands 109,829 7,343,167 Vista Outdoor 138,650 6,067,324 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services—2.5% Apollo Education Group 211,050 a 3,542,474 Brinker International 137,936 7,637,516 Buffalo Wild Wings 41,367 a 6,589,763 Cheesecake Factory 100,739 5,050,046 DeVry Education Group 124,885 3,776,522 Domino’s Pizza 123,210 13,288,199 Dunkin’ Brands Group 215,307 11,219,648 Graham Holdings, Cl. B 9,813 10,038,012 International Speedway, Cl. A 60,536 2,201,089 Life Time Fitness 78,799 a 5,634,129 Panera Bread, Cl. A 55,671 a 10,158,844 Service Corporation International 452,614 12,528,356 Sotheby’s 134,515 5,745,136 Wendy’s 612,663 6,200,150 Diversified Financials—2.9% CBOE Holdings 186,187 10,476,742 Eaton Vance 262,424 10,780,378 Federated Investors, Cl. B 208,414 7,169,442 Janus Capital Group 323,160 5,784,564 MSCI 248,715 15,218,871 Raymond James Financial 281,212 15,896,914 SEI Investments 288,194 13,158,938 SLM 925,441 a 9,430,244 Stifel Financial 144,876 a 7,655,248 Waddell & Reed Financial, Cl. A 182,607 9,006,177 Energy—4.8% Atwood Oceanics 130,126 4,343,606 California Resources 674,023 6,268,414 Denbury Resources 772,866 b 6,808,949 Dresser-Rand Group 169,742 a 14,032,571 Dril-Quip 84,439 a 6,731,477 Energen 161,750 11,511,747 Gulfport Energy 209,928 a 10,273,876 Helix Energy Solutions Group 214,268 a 3,531,137 10 Common Stocks (continued) Shares Value ($) Energy (continued) HollyFrontier 433,897 16,826,526 Nabors Industries 632,891 10,569,280 Oceaneering International 220,681 12,161,730 Oil States International 113,504 a 5,401,655 Patterson-UTI Energy 325,548 7,275,998 Peabody Energy 600,425 b 2,840,010 Rosetta Resources 158,108 a 3,609,606 Rowan, Cl. A 277,457 5,879,314 SM Energy 147,430 8,546,517 Superior Energy Services 332,516 8,479,158 Tidewater 108,063 b 2,992,264 Unit 100,194 a 3,490,759 Western Refining 159,479 7,025,050 World Fuel Services 159,882 8,873,451 WPX Energy 453,845 a 6,240,369 Food & Staples Retailing—.3% SUPERVALU 447,863 a 3,936,716 United Natural Foods 109,273 a 7,371,557 Food, Beverage & Tobacco—2.2% Boston Beer, Cl. A 19,819 a 4,911,148 Dean Foods 210,499 3,420,609 Flowers Foods 408,628 b 9,128,750 Hain Celestial Group 225,167 a 13,564,060 Ingredion 158,370 12,574,578 Lancaster Colony 42,466 3,807,502 Post Holdings 114,362 a 5,368,152 Tootsie Roll Industries 44,637 b 1,382,851 TreeHouse Foods 93,501 a 7,597,891 WhiteWave Foods 385,932 a 16,969,430 Health Care Equipment & Services—6.5% Align Technology 158,743 a 9,340,438 Allscripts Healthcare Solutions 367,860 a 4,892,538 Centene 262,839 a 16,293,390 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Community Health Systems 258,444 a 13,873,274 Cooper 106,798 19,017,520 Halyard Health 101,656 4,928,283 Health Net 169,988 a 8,949,868 Hill-Rom Holdings 124,878 6,236,407 HMS Holdings 192,065 a 3,267,026 Hologic 538,825 a 18,179,956 IDEXX Laboratories 103,797 a 13,013,030 LifePoint Hospitals 98,166 a 7,350,670 MEDNAX 212,237 a 15,022,135 Omnicare 214,889 18,905,934 Owens & Minor 138,310 4,663,813 ResMed 310,777 19,871,081 Sirona Dental Systems 123,107 a 11,418,174 STERIS 130,189 8,657,568 Teleflex 91,831 11,291,540 Thoratec 120,458 a 4,831,570 VCA 183,531 a 9,354,575 WellCare Health Plans 97,483 a 7,548,109 Household & Personal Products—1.4% Avon Products 950,806 7,768,085 Church & Dwight 290,855 23,608,700 Energizer Holdings 137,413 18,773,364 Insurance—4.8% Alleghany 35,408 a 16,766,396 American Financial Group 162,452 10,266,966 Arthur J. Gallagher & Co. 364,503 17,434,178 Aspen Insurance Holdings 136,185 6,363,925 Brown & Brown 257,169 8,216,550 CNO Financial Group 441,664 7,508,288 Everest Re Group 98,467 17,616,731 First American Financial 235,542 8,194,506 HCC Insurance Holdings 213,796 12,177,820 Kemper 109,320 4,118,084 12 Common Stocks (continued) Shares Value ($) Insurance (continued) Mercury General 79,455 4,365,258 Old Republic International 527,905 8,071,667 Primerica 116,330 5,376,773 Reinsurance Group of America 152,246 13,948,779 RenaissanceRe Holdings 101,447 10,397,303 StanCorp Financial Group 92,011 6,632,153 The Hanover Insurance Group 96,815 6,638,605 W.R. Berkley 223,012 10,925,358 Materials—7.4% Albemarle 248,356 14,826,853 AptarGroup 138,938 8,623,882 Ashland 140,974 17,813,475 Bemis 217,815 9,801,675 Cabot 140,159 5,990,396 Carpenter Technology 115,730 b 5,005,323 Commercial Metals 255,020 4,233,332 Compass Minerals International 74,672 6,595,778 Cytec Industries 158,160 8,744,666 Domtar 141,101 6,098,385 Eagle Materials 109,875 9,162,476 Greif, Cl. A 73,442 2,993,496 Louisiana-Pacific 317,004 a 4,831,141 Minerals Technologies 75,820 5,135,289 NewMarket 23,223 10,378,359 Olin 168,931 4,988,532 Packaging Corporation of America 217,732 15,064,877 PolyOne 194,674 7,602,020 Reliance Steel & Aluminum 171,887 11,124,527 Rock-Tenn, Cl. A 309,474 19,490,673 Royal Gold 144,618 9,332,200 RPM International 296,090 14,076,119 Scotts Miracle-Gro, Cl. A 97,071 6,262,050 Sensient Technologies 105,542 6,898,225 Silgan Holdings 95,200 5,128,424 Sonoco Products 223,203 9,974,942 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Materials (continued) Steel Dynamics 535,225 11,844,529 TimkenSteel 83,286 2,431,118 United States Steel 323,299 b 7,765,642 Valspar 165,999 13,462,519 Worthington Industries 112,016 3,027,792 Media—1.4% AMC Networks, Cl. A 130,961 a 9,879,698 Cinemark Holdings 230,812 9,839,516 DreamWorks Animation SKG, Cl. A 158,669 a 4,134,914 John Wiley & Sons, Cl. A 101,677 5,783,388 Live Nation Entertainment 317,019 a 7,944,496 Meredith 81,428 4,237,513 New York Times, Cl. A 283,973 3,802,398 Time 239,233 5,461,689 Pharmaceuticals, Biotech & Life Sciences—1.8% Akorn 171,926 a 7,158,999 Bio-Rad Laboratories, Cl. A 45,153 a 6,070,821 Bio-Techne 81,150 7,787,154 Charles River Laboratories International 103,426 a 7,152,942 Mettler-Toledo International 62,105 a 19,687,906 United Therapeutics 102,584 a 16,381,639 Real Estate—9.8% Alexander & Baldwin 98,358 3,981,532 Alexandria Real Estate Equities 159,424 c 14,727,589 American Campus Communities 248,615 c 9,979,406 BioMed Realty Trust 446,321 c 9,261,161 Camden Property Trust 191,940 c 14,410,855 Communications Sales & Leasing 265,940 7,999,481 Corporate Office Properties Trust 205,736 c 5,429,373 Corrections Corporation of America 258,859 c 9,523,423 Douglas Emmett 300,305 c 8,558,693 Duke Realty 762,800 c 15,111,068 Equity One 169,256 c 4,168,775 14 Common Stocks (continued) Shares Value ($) Real Estate (continued) Extra Space Storage 244,667 c 16,130,895 Federal Realty Investment Trust 151,821 c 20,293,913 Highwoods Properties 206,033 c 8,867,660 Home Properties 126,287 c 9,289,672 Hospitality Properties Trust 332,245 c 9,993,930 Jones Lang LaSalle 99,200 16,473,152 Kilroy Realty 191,201 c 13,573,359 Lamar Advertising, Cl. A 177,870 10,309,345 LaSalle Hotel Properties 250,337 c 9,184,865 Liberty Property Trust 329,822 c 11,490,998 Mack-Cali Realty 182,956 c 3,284,060 Mid-America Apartment Communities 166,742 c 12,440,621 National Retail Properties 292,861 b,c 11,245,862 Omega Healthcare Investors 349,577 c 12,616,234 Potlatch 89,278 c 3,295,251 Rayonier 281,090 c 7,193,093 Regency Centers 208,374 c 13,081,720 Senior Housing Properties Trust 520,608 c 10,656,846 Tanger Factory Outlet Centers 208,666 c 7,007,004 Taubman Centers 140,312 c 10,103,867 UDR 572,339 c 18,755,549 Urban Edge Properties 190,983 4,321,945 Weingarten Realty Investors 249,982 c 8,189,410 WP GLIMCHER 404,482 6,067,230 Retailing—5.2% Aaron’s 141,793 4,820,962 Abercrombie & Fitch, Cl. A 151,296 b 3,401,134 Advance Auto Parts 161,709 23,124,387 American Eagle Outfitters 390,036 6,205,473 ANN 100,241 a 3,795,124 Ascena Retail Group 288,001 a 4,317,135 Big Lots 116,964 5,330,049 Cabela’s 103,626 a 5,465,235 Chico’s FAS 336,858 5,679,426 CST Brands 168,803 7,040,773 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) Dick’s Sporting Goods 217,272 11,789,179 Foot Locker 314,257 18,682,579 Guess? 138,552 2,536,887 HSN 71,000 4,431,820 J.C. Penney 663,359 a 5,505,880 LKQ 672,783 a 18,212,236 Murphy USA 93,967 a 6,138,864 Office Depot 1,088,124 a 10,032,503 Rent-A-Center 115,586 3,421,346 Signet Jewelers 177,247 23,774,140 Williams-Sonoma 189,558 13,938,200 Semiconductors & Semiconductor Equipment—2.6% Advanced Micro Devices 1,375,589 a,b 3,108,831 Atmel 907,596 6,879,578 Cree 243,941 a,b 7,728,051 Cypress Semiconductor 704,595 a 9,385,205 Fairchild Semiconductor International 260,891 a 4,739,085 Integrated Device Technology 329,569 a 5,994,860 Intersil, Cl. A 285,163 3,806,926 Qorvo 328,195 a 21,631,332 Semtech 145,851 a 3,396,870 Silicon Laboratories 86,170 a 4,452,404 SunEdison 557,891 a,b 14,125,800 Teradyne 483,022 8,815,151 Software & Services—8.7% ACI Worldwide 253,184 a 5,830,828 Acxiom 168,844 a 2,948,016 Advent Software 98,375 4,270,459 ANSYS 200,018 a 17,169,545 AOL 171,336 a 6,836,306 Broadridge Financial Solutions 267,527 14,425,056 Cadence Design Systems 647,541 a 12,076,640 CDK Global 356,033 17,061,101 16 Common Stocks (continued) Shares Value ($) Software & Services (continued) CommVault Systems 91,618 a 4,191,524 Convergys 219,939 4,988,217 CoreLogic 196,200 a 7,673,382 DST Systems 64,084 7,374,787 FactSet Research Systems 85,878 13,516,338 Fair Isaac 70,327 6,221,126 Fortinet 314,346 a 11,863,418 Gartner 193,678 a 16,071,400 Global Payments 147,337 14,774,954 Informatica 242,520 a 11,657,936 Jack Henry & Associates 181,110 12,045,626 Leidos Holdings 135,948 5,660,875 MAXIMUS 146,027 9,347,188 Mentor Graphics 214,570 5,134,660 NeuStar, Cl. A 121,092 3,632,760 PTC 253,260 a 9,709,988 Rackspace Hosting 259,526 a 13,988,451 Rovi 203,697 a 3,770,431 Science Applications International 85,761 4,296,626 SolarWinds 144,992 a 7,072,710 Solera Holdings 149,055 7,232,149 Synopsys 339,236 a 15,903,384 Tyler Technologies 73,376 a 8,948,203 Ultimate Software Group 63,400 a 10,538,348 VeriFone Systems 252,339 a 9,026,166 WEX 86,043 a 9,697,907 Technology Hardware & Equipment—5.3% 3D Systems 228,441 a,b 5,731,585 ARRIS Group 288,680 a 9,721,299 Arrow Electronics 211,117 a 12,605,796 Avnet 301,980 12,873,407 Belden 93,274 7,830,352 Ciena 236,525 a 5,037,983 Cognex 189,194 a 8,492,919 Diebold 141,399 4,916,443 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) FEI 91,380 6,895,535 Ingram Micro, Cl. A 341,446 a,b 8,590,781 InterDigital 80,924 4,428,161 IPG Photonics 79,089 a 7,005,704 Itron 82,865 a 2,971,539 Jabil Circuit 428,372 9,646,937 JDS Uniphase 508,433 a 6,436,762 Keysight Technologies 372,957 12,479,141 Knowles 185,047 a,b 3,547,351 Lexmark International, Cl. A 135,011 5,993,138 National Instruments 221,219 6,326,863 NCR 373,800 a 10,257,072 Plantronics 93,952 5,004,823 Polycom 290,188 a 3,786,953 Tech Data 83,593 a 4,712,137 Trimble Navigation 573,768 a 14,590,920 Vishay Intertechnology 294,591 3,735,414 Zebra Technologies, Cl. A 112,883 a 10,394,267 Telecommunication Services—.2% Telephone & Data Systems 215,170 5,747,191 Windstream Holdings 221,616 b 2,588,474 Transportation—2.6% Alaska Air Group 290,420 18,604,305 Con-way 125,829 5,171,572 Genesee & Wyoming, Cl. A 113,618 a 10,560,793 J.B. Hunt Transport Services 203,656 17,758,803 JetBlue Airways 578,633 a 11,879,335 Kirby 123,751 a 9,718,166 Landstar System 99,571 6,204,269 Old Dominion Freight Line 150,419 a 10,699,303 Werner Enterprises 98,649 2,650,699 18 Common Stocks (continued) Shares Value ($) Utilities—4.6% Alliant Energy 245,523 14,846,776 Aqua America 391,913 10,511,107 Atmos Energy 223,257 12,055,878 Black Hills 97,130 4,787,538 Cleco 131,966 7,172,352 Great Plains Energy 341,898 8,950,890 Hawaiian Electric Industries 228,099 7,139,499 IDACORP 111,638 6,735,121 MDU Resources Group 431,131 9,609,910 National Fuel Gas 186,704 12,033,073 OGE Energy 441,617 14,432,044 ONE Gas 114,266 4,795,744 PNM Resources 174,043 4,834,915 Questar 389,180 9,122,379 UGI 382,660 13,320,395 Vectren 183,294 7,912,802 Westar Energy 292,763 11,022,527 WGL Holdings 108,873 5,989,104 Total Common Stocks (cost $2,298,250,445) Principal Short-Term Investments—.1% Amount ($) Value ($) U.S. Treasury Bills 0.07%, 6/4/15 1,415,000 d 1,414,997 0.10%, 9/17/15 2,675,000 d 2,674,818 Total Short-Term Investments (cost $4,088,864) Other Investment—2.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $74,605,420) 74,605,420 e The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $89,029,616) 89,029,616 e Total Investments (cost $2,465,974,345) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At April 30, 2015, the value of the fund’s securities on loan was $78,765,193 and the value of the collateral held by the fund was $89,029,616. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Capital Goods 10.2 Diversified Financials 2.9 Real Estate 9.8 Consumer Services 2.8 Software & Services 8.7 Semiconductors & Semiconductor Materials 7.4 Equipment 2.6 Health Care Equipment & Services 6.5 Transportation 2.6 Banks 5.5 Food, Beverage & Tobacco 2.2 Technology Hardware & Equipment 5.3 Pharmaceuticals, Biotech & Retailing 5.2 Life Sciences 1.8 Energy 4.8 Media 1.4 Insurance 4.8 Household & Personal Products 1.4 Short-Term/ Automobiles & Components .7 Money Market Investments 4.6 Food & Staples Retailing .3 Utilities 4.6 Telecommunication Services .2 Consumer Durables & Apparel 3.5 Commercial & Professional Services 2.9 † Based on net assets. See notes to financial statements. 20 STATEMENT OF FINANCIAL FUTURES April 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 4/30/2015 ($) Financial Futures Long Standard & Poor’s Midcap 400 E-mini 527 78,865,550 June 2015 ) See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES April 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $78,765,193)—Note 1(b): Unaffiliated issuers 2,302,339,309 3,564,976,970 Affiliated issuers 163,635,036 163,635,036 Cash 2,785,303 Dividends and securities lending income receivable 1,757,263 Receivable for shares of Common Stock subscribed 1,406,968 Other receivables 19,317 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 1,506,758 Liability for securities on loan—Note 1(b) 89,029,616 Payable for shares of Common Stock redeemed 13,075,724 Payable for futures variation margin—Note 4 423,309 Payable for investment securities purchased 389,338 Accrued expenses 3,500 Net Assets ($) Composition of Net Assets ($): Paid-in capital 2,166,835,028 Accumulated undistributed investment income—net 10,353,717 Accumulated net realized gain (loss) on investments 191,707,278 Accumulated net unrealized appreciation (depreciation) on investments [including ($1,381,072) net unrealized (depreciation) on financial futures] 1,261,256,589 Net Assets ($) Shares Outstanding (200 million shares of $.001 par value Common Stock authorized) 93,278,481 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Six Months Ended April 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 28,664,059 Affiliated issuers 31,404 Income from securities lending—Note 1(b) 942,872 Interest 789 Total Income Expenses: Management fee—Note 3(a) 4,465,677 Shareholder servicing costs—Note 3(b) 4,465,677 Directors’ fees —Note 3(a,c) 131,866 Loan commitment fees—Note 2 15,452 Interest expense—Note 2 597 Total Expenses Less—Directors’ fees reimbursed by Dreyfus—Note 3(a) (131,866 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 216,776,708 Net realized gain (loss) on financial futures 6,268,412 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (21,034,651 ) Net unrealized appreciation (depreciation) on financial futures (2,756,711 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended April 30, 2015 Year Ended (Unaudited) October 31, 2014 Operations ($): Investment income—net 20,691,721 34,775,881 Net realized gain (loss) on investments 223,045,120 190,480,929 Net unrealized appreciation (depreciation) on investments (23,791,362 ) 147,343,603 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (34,999,103 ) (29,701,904 ) Net realized gain on investments (194,304,335 ) (126,163,403 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold 504,122,498 802,100,848 Dividends reinvested 203,641,906 140,337,139 Cost of shares redeemed (640,671,894 ) (992,963,048 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 3,572,418,061 3,406,208,016 End of Period Undistributed investment income—net 10,353,717 24,661,099 Capital Share Transactions (Shares): Shares sold 13,051,531 21,370,235 Shares issued for dividends reinvested 5,334,154 3,833,741 Shares redeemed (16,395,120 ) (26,445,797 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 24 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the fund’s financial statements. Six Months Ended April 30, 2015 Year Ended October 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 39.13 36.81 29.10 27.46 25.98 20.66 Investment Operations: Investment income—net a .22 .37 .35 .26 .18 .25 Net realized and unrealized gain (loss) on investments 2.20 3.64 8.80 2.72 1.91 5.31 Total from Investment Operations 2.42 4.01 9.15 2.98 2.09 5.56 Distributions: Dividends from investment income—net (.40 ) (.32 ) (.34 ) (.20 ) (.22 ) (.24 ) Dividends from net realized gain on investments (2.23 ) (1.37 ) (1.10 ) (1.14 ) (.39 ) — Total Distributions (2.63 ) (1.69 ) (1.44 ) (1.34 ) (.61 ) (.24 ) Net asset value, end of period 38.92 39.13 36.81 29.10 27.46 25.98 Total Return (%) 6.31 b 11.21 32.84 11.51 8.00 27.05 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .51 c .51 .51 .51 .51 .51 Ratio of net expenses to average net assets .50 c .50 .50 .50 .50 .50 Ratio of net investment income to average net assets 1.16 c .98 1.07 .92 .64 1.07 Portfolio Turnover Rate 12.04 b 16.22 10.41 12.76 19.40 14.15 Net Assets, end of period ($ x 1,000) 3,630,153 3,572,418 3,406,208 2,494,980 2,302,143 2,201,094 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Midcap Index Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to seek to match the performance of the Standard & Poor’s ® MidCap 400 Index.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). 26 Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the fund’s Board of Directors (the “Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. 28 Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of April 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 3,537,113,015 — — Equity Securities— Foreign Common Stocks † 23,774,140 — — Mutual Funds 163,635,036 — — U.S. Treasury — 4,089,815 — Liabilities ($) Other Financial Instruments: Financial Futures †† (1,381,072 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. At April 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended April 30, 2015, The Bank of New York Mellon earned $259,446 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended April 30, 2015 were as follows: Affiliated Investment Value Value Net Company 10/31/2014 ($) Purchases ($) Sales ($) 4/30/2015($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 27,543,002 471,091,568 424,029,150 74,605,420 2.1 Dreyfus Institutional Cash Advantage Fund 145,869,660 452,656,720 509,496,764 89,029,616 2.4 Total 30 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended April 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended April 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended October 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal period ended October 31, 2014 was as follows: ordinary income $43,050,248 and long-term capital gains $112,815,059.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended April 30, 2015 was approximately $110,500 with a related weighted average annualized interest rate of 1.09%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .25% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, Dreyfus has agreed to pay all of the fund’s direct expenses, except management fees, Shareholder Services Plan fees, brokerage fees and commissions, taxes, interest expense, commitment fees on borrowings, fees and expenses of non-interested Board members, fees and expenses of independent counsel to the fund and extraordinary expenses. Dreyfus has also agreed to reduce its management fee in an amount equal to the fund’s allocable portion of the accrued fees and expenses of the non-interested Board members and fees and expenses of independent counsel to the fund and to non-interested Board members. During the period ended April 30, 2015, fees reimbursed by Dreyfus amounted to $131,866. (b) Under the Shareholder Services Plan, the fund pays the Distributor for the provision of certain services, at an annual rate of .25% of the value of the fund’s average daily net assets.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to 32 Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended April 30, 2015, the fund was charged $4,465,677 pursuant to the Shareholder Services Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $762,832 and Shareholder Services Plan fees $762,832, which are offset against an expense reimbursement currently in effect in the amount of $18,906. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended April 30, 2015, amounted to $425,044,556 and $609,499,124, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended April 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market.A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is deter- The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) mined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations. There is minimal counter-party credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at April 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended April 30, 2015: Average Market Value ($) Equity financial futures 59,579,056 At April 30, 2015, accumulated net unrealized appreciation on investments was $1,262,637,661, consisting of 1,338,417,549 gross unrealized appreciation and $75,779,888 gross unrealized depreciation. At April 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Pending Legal Matters The fund and dozens of other entities and individuals have been named as defendants in an adversary proceeding pending in the United States Bankruptcy Court for the Southern District of New York ( Weisfelner, as Trustee of the LB Creditor Trust v. Fund 1, et al. , Adv. Pro. No. 10-04609). The complaint alleges that payments made to shareholders of Lyondell Chemical Company (“Lyondell”) in connection with the acquisition of Lyondell by Basell AF S.C.A. in a cash-out merger in or around December, 2007 constituted constructive or intentional “fraudulent transfers” under applicable state law and seeks to recover from the former Lyondell shareholders the payments received for the shares. 34 On January 14, 2014, the Court issued a decision and order on motions to dismiss granting in part, and denying in part, the motions. On April 9, 2014, plaintiff filed a Third Amended Complaint continuing to assert constructive or intentional fraudulent transfer claims under applicable state law. On August 1, 2014, defendants filed a motion to dismiss the Third Amended Complaint, and oral arguments on the motion to dismiss was held on January 14, 2015. A decision on the motion to dismiss is still pending. At this stage in the proceedings, it is not possible to assess with any reasonable certainty the probable outcome of the pending litigation. Consequently, at this time, management is unable to estimate the possible loss that may result. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 11-12, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”).The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infra-structures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. 36 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally at or above the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. Taking into account the fund’s “unitary” fee structure, the Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was above the Expense Group and the Expense Universe medians and the fund’s total expenses were below the Expense Group median and above the Expense Universe median. The Fund 37 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors noting the fund’s “unitary” fee structure. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund 38 grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the manage- ment of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 39 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 40 For More Information Ticker Symbol: PESPX Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J.
